Title: From George Washington to Henry Knox, 2 November 1783
From: Washington, George
To: Knox, Henry


                  
                     Dear Sir,
                     Rocky hill 2nd November 1783
                  
                  I had the pleasure to reply to your Letter of the 15th of October to go by the Post before the last, but by some neglect my letter was left out of the Mail and remained in the Post office untill the Evening before the last Post should have gone, when it was, with all the Easter Mail, stolen from thence—unfortunately too, all the Copies of my letters up to that day met with the same accident, being inclosed to Colo. Varick to record.
                  I will now endeavour to recollect the Contents of my last.
                  If the number of men whose times expire in January, are not sufficient for the purpose of providing Wood for the Garrison, I have no objection to your including those whose times expire in february—this may be done with more propriety now than heretofore, the British having lately, considerably diminished their force in New York.
                  In permitting the Officers to retire, nothing more need be attended to, than keeping a sufficient number for the Troops which remain in service.
                  It is now a long time since I directed the Clothier General to provide the necessary Winter Clothing for the Troops, he has not informed me what he has done in this business, I will press him again, and do all in my power to have you supplyed; In the mean time the clothing at Newburg will go some way in relieving your present wants, observing in the distribution of it to favor those who having longest to stay in service are most entitled to it; there is some refuse Clothing returned in store which might be applied to the most pressing wants of those whose times soon expire.
                  So far one letter—in another which was lost at the same time—I mentiond that Sir Guy Carleton had informed me verbally thro’ Mr Parker of his intention to evacuate the City in all November, and that when the Transports which were gone to Nova Scotia returned he should be able to fix the day, that as the Notice might be short I wished you to confer with Governor Clinton & have every necessary arrangement made for taking possession of New York the moment the British should evacuate it—I mentioned also the propriety of the Governors having the Command of the Troops who should move down, whilst they remained in or near the City.  With great esteem and regard I am Dear Sir Your Most Obedt Servt
                  
                     Go: Washington
                  
               